DETAILED ACTION

1. 	This Office Action is in response to the Amendment filed on 12/20/2021. Claims 11-16 were added. Claims 1-16 are now pending in the application. 
Claim Analysis
2.	Summary of Claim 1:
A method of manufacturing a resin component composition comprising: 

a polymer resin; 

silica glass beads, 

wherein said silica glass bead are added simultaneously to said polymer resin, which is then extruded or spun.  

wherein the silica glass beads are selected from A-glass and E-glass beads, 

and the silica glass beads are less than 10 microns and greater than or equal to 0.01 microns in average particle size diameter.

 
Claim Rejections - 35 USC § 103

3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kikuchi et al. (US PG Pub 2012/0129990 A1).
Regarding claim 1, Kikuchi et al. teach a method for manufacturing a resin composition comprising a polymer resin and a glass bead wherein the polymer resin and glass bead are mixed and extruded [0162], thereby reading on the “wherein said silica glass beads are added simultaneously to said polymer resin” as required by the instant claim. Kikuchi et al. teach the glass bead has an average particle size in the range of 1 to 100 microns, preferably 1 to 80 microns [0072].
Kikuchi et al. do not particularly teach the silica glass beads are selected from A-glass and E-glass beads.
However, Kikuchi et al. teach E-glass for use as the glass flakes filler [0088]. Kikuchi et al. offer the motivation of choosing E-glass due to its small amount of NA2O and K2O [0088]. In light of these benefits, it would have been obvious to one of ordinary skill in the art to use the E-glass as the glass bead of Kikuchi et al., thereby arriving at the claimed invention.
Kikuchi et al. and the claims differ in that Kikuchi et al. do not teach the exact same range for the particle size of the glass bead as recited in the instant claims.
However, one of ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the range taught by Kikuchi et al. (1 to 80 micron) overlap the instantly claimed range (less than 10 microns and greater than or equal to 0.01 microns) and therefore are considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, MPEP 2144.05.
Regarding claims 2 and 6, Kikuchi et al. teach a siloxane content additive [0117].
Regarding claim 3, Kikuchi et al. teach the preferred polymer resin is PET [0055].

Regarding claim 9, Kikuchi et al. teach other additives [0042].
Regarding claim 10, Kikuchi et al. teach the composition is used as a coating for a carbon fiber [0164] thereby reading on a coating as required by the instant claim.
Regarding claims 11 and 14, Kikuchi et al. teach the resin component in 100 parts by mass (claim 1, Table 1) and when the other ingredients are considered the weight percent of the polymer resin falls within the claimed range.
Regarding claim 12, Kikuchi et al. teach the glass bead in an amount of 5 parts by mass or more and 200 parts by mass or less (claim 1) wherein in a preferred embodiment the amount of glass beads is 6.5 parts by mass (Table 1, example 3) and when the other ingredients are considered the amount of glass beads is 4.9 wt% (6.5 parts by mass / 130.8 total mass x 100 = 4.9 wt%).
Regarding claims 13 and 15, Kikuchi et al. teach the polysiloxane additive in an amount of 0.01 to 9 parts by mass per 100 parts by mass of the resin component [0125] thereby reading on the claimed range of about 0.5% to about 5% by weight and about 1% to about 5% by weight.

5.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kikuchi et al. (US PG Pub 2012/0129990 A1) in view of Jandris (US PG Pub 2009/0169882 A1).
Regarding claim 16, Kikuchi et al. teach the composition according to claim 1 as set forth above. Kikuchi et al. teach the total polyester resin in an amount of 50 percent by mass or more (claim 1), wherein the polyester resin is preferred to be PET and PBT [0057], wherein the siloxane content additive is present in an amount of 0.01 to 9 parts by mass per 100 parts by mass of the resin component [0125] 
Kikuchi et al. and the claims differ in that Kikuchi et al. do not teach the exact same range for the PET, PBT, siloxane additive or silica glass beads as recited in the instant claims.
However, one of ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the ranges taught by Kikuchi et al. (the total amount of PET and PBT in an amount of 50 percent by mass or more, 0.01 to 9 parts by mass of the siloxane content additive, 5 parts by mass or more and 200 parts by mass or less of glass beads) overlap the instantly claimed ranges (89% by weight of PET, 6% by weight of PBT, 2% by weight of siloxane additive, and 2% by weight of silica glass beads) and therefore are considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, MPEP 2144.05.
Kikuchi et al. do not teach the composition comprising carbodiimide.
Jandris et al. teach yarns comprised of a blend of polyester resins wherein the blend uses carbodiimide in an amount of from 0.01 to 3% by weight [0026]. Jandris et al. offer the motivation of using the carbodiimide due to its ability to improve the abrasion resistance of the yarn and further improve on the modulus and the dimensional stability of the yarn (Abstract). In light of these benefits, it would have been obvious to one of ordinary skill in the art to use the carbodiimide in the amount taught by Jandris et al. in the composition of Kikuchi et al., thereby arriving at the claimed invention.


  Response to Arguments
6.	Applicant’s arguments, see p. 1-4, filed 12/20/2021, with respect to the rejection of claims 1-10 under 102 over Kikuchi et al. and Chi et al. have been fully considered and are persuasive.  Therefore, 

Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARRIE L REUTHER whose telephone number is (571)270-7026.  The examiner can normally be reached on M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ARRIE L REUTHER/Primary Examiner, Art Unit 1763